Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Information Disclosure Statement
 
The information disclosure statements (IDS) submitted to date are being considered by the examiner.
The Examiner would like to note the latest Information Disclosure Statements (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Could applicant provide a reason why cite No. 21 (Kalous et al. (U.S. Publication No.  20080001052) was listed on applicant’s IDS dated Feb. 17, 2021?  
It is not clear to the examiner why cite No. 21 was listed on applicant’s IDS dated Feb. 17, 2021.  
Kalous et al. (U.S. Publication No.  20080001052; figures 8-11) is seen to show a luggage rack support and it is not clear how this luggage rack support structure is relevant to applicant's claimed aerosol generating apparatus.    


SPECIFICATION

The specification dated October 10, 2019 has a section substantially titled  Cross-reference to related applications.  There appears to be a typographical error.  For purposes of examination, the 

 
Drawing portion of specification


Para. 51 substantially refers to figures 21A through 21F.  Each figure should be referred to individually.  37 C.F.R. 1.74 requires that the examiner should see to it that if the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


**	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0092312 (herein referred to as D2).

Please note that D2 was listed on applicant's IDS dated Nov. 25, 2019 and referred to as D2 in the PCT 237 form/examination.  


The portion of the translation of D2 is inserted herein for ease of review.  Please see https://patents.google.com/patent/KR20140092312A/en?oq=2014-0092312 for further details.


Figures 2 and 3 show the heater configuration of Figure 1 in more detail. The heater 140 is positioned and configured to be received in a cavity in the aerosol-forming substrate. The cavity includes an air inlet 170. The aerosol-forming substrate 180 is formed in a tubular shape and defines an internal bore with a longitudinal axis. A flow sensor is also provided to detect air flow through the device. The heater 140 is configured with a substantially ring-shaped or circular heating element 200 mounted on a support 210. In this example, the heating element 200 has a helical shape. The positioning mechanism is configured to move the heating element vertically in the direction of arrow A. This can be accomplished by moving the heating element 200 along a support column 210 or by a support column 210. A more detailed description of one particular configuration is provided below with reference to FIG.
The positioning mechanism includes an engagement mechanism for moving the heating element away from the aerosol-forming substrate during the positioning process. Figure 3 is a cross-sectional view through the heating element of Figure 2 and illustrates the engagement mechanism. One end of the heating element 200 is connected to the support 210 by a radial arm 220 and the other end of the heating element is connected to the support 210 by a radial arm 230. Rotation of the two radial arms 220, 230 with respect to each other alters the radius of curvature of the heating element 200, so that the heating element can expand and contract radially. First, in the extended position, the heating element is brought into contact with the aerosol-forming substrate along substantially its entire length. Second, in the retracted position, the heating element 200 may be cleared of the aerosol-forming substrate and more easily moved in the longitudinal direction. The relative rotation of the radial arm can be achieved by rotating one arm and holding another arm fixed relative to the housing, or by rotating both arms simultaneously or sequentially.
Power is supplied to the heating element 200 via the support 210. The support itself may be wholly or partially formed of a conductive material, or a separate conductive path may be provided on or within the support 210.

Figure 4 is a schematic diagram of an alternative heating configuration and positioning mechanism in accordance with the present invention. The heater of FIG. 4 comprises a support 410 and a long heating element 400 mounted on the radial arm 420. The heating element 400 is configured to heat a section of the aerosol-forming substrate substantially along the entire length of the orifice. The heating element is used to heat several sections of the aerosol-forming substrate by a positioning mechanism, which is configured with a support 410 and a stepper motor (not shown) for rotating the support.
The heating element 400 of FIG. 4 is shown in contact with the aerosol-forming substrate 180. The heating element may be retracted by an engagement mechanism configured to move the arm 420 away from the aerosol-forming substrate using an electromagnetic actuator.
Power is supplied to the heating element 400 via the support 410. The support itself may be wholly or partially formed of a conductive material, or a separate conductive path may be provided on or in the support 410.

D2 shows (figure 2-3/4-5) a heater 140/400 that has an end portion (not labeled, but near 200; fig. 2) that is configured to heat a cigarette (D2 refers to equivalent structure as aerosol-forming substrate 180; fig. 2);
	A support portion 210/410 (figures 2, 4 and 5) supporting the heater 140 can move in the longitudinal direction (please see reference to “direction of arrow A” and fig. 2).  The range is predetermined by the length of the support 210/410.  
	Rotating member 220 (please see ref. to “rotation of the two radial arms 220”) rotatable coupled to the support portion 210/410 and configured to rotate.  The recitation “thereby to move the heater is seen to be broad and met by D2 teaching that in the extended position, the heating element is brought into contact with the aerosol-forming substrate and more easily moved in the longitudinal direction.  




Allowable Subject Matter

Claim(s) 2-13 have allowable subject matter.
Claim(s) 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Claim 2 and claims 3-7 that depend thereon.  The linear movement guide.
Claim 8 and claims 9-10 that depend thereon.  The rotating member does not have an accommodating space.
Claims 11.  A resistive protrusion.
Claim 12 and claim 13 that depends thereon.  A stopper provided between the rotating member and the support portion.  
This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Fig. 9 of Deevi et al. shows (co. 8, lines 42-54) that structure 22 are heater blades that are seen to be configured to heat the entire portion of a solid aerosol substrate and structure 17 are gaps between the heater blades 22.   Han et al. (U.S. Publication No.  20200154768) and Lee et al. (U.S. Publication No.  20200170298) are both related documents and were reviewed for double patenting type issues of which no obvious rational is known for making a non-statutory double patenting type rejection.  Adams et al., Sprinkel et al. and Green, Jr. all show rotation of the heater and/or solid aerosol substrate. Counts et al. was mentioned in WO2013060743, the WO document of D2 that was used as a Y-type reference in the PCT Form 237 document.  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/James Harvey/
James Harvey
Primary Examiner 
March 6, 2021